DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Action is in Response to the Pre-Appeal Brief filed August 5, 2022.
In view of the Pre-Appeal Conference, prosecution has been reopened to apply different rejections of the claims.
Claims 1-2, 4-6, and 8-11 are pending.

Priority
Claims 1-2, 4-6, and 8-11 are deemed to have an effective filing date of January 26, 2012 because the provisional applications do not provide support for “a cooling unit for chilling a cooling agent”.

Drawings
The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for the boxes designated by reference numerals “40”, “370”, “470”, “570”. The boxes should have a legend such as “cooling unit” and “reservoir”.
 CFR 1.84 (o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 115, 215, 860.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 210, 230, 570, 868.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “925” has been used to designate both an inflatable arrow and an arrow in Fig. 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this application, paragraph [0030] indicates that “Cooling unit 40 can be a refrigeration unit, a cooling tower, a thermoelectric chiller, or other device capable of removing heat from a coolant.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 5-6, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 6,126,657 to Edwards et al. (hereinafter referred to as “Edwards”).
Regarding claim 1, Edwards discloses a device for treatment of obstructive sleep apnea (e.g., column 2, lines 34-65), the device comprising: a cooling unit configured for chilling a cooling agent (e.g., column 5, lines 4-10: treatment of sleep apnea using energy delivery devices 12 to ablate portions of the tongue by a variety of energy sources including cryogenic fluid/cooling agent and column 9, lines 25-30: energy source 40 would necessarily store the cooling agent and remove heat from it so it remains at the temperature to ablate tissue); and a needle coupled to the cooling unit, the needle being configured for receiving the cooling agent from the cooling unit (e.g., column 9, lines 35-36: energy delivery device may be a needle electrode) and for piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue to reduce a volume of the adipose tissue (e.g., column 6, lines 20-34 and claim 1: energy delivery device includes a tissue piercing energy delivery surface that delivers cryogenic energy to the interior of the selected tissue site to reduce a volume of the tissue at the site).  
With respect to claim 2, Edwards teaches the device of claim 1 wherein the needle is configured for injection of the cooling agent into the oropharyngeal tissue (e.g., column 6, lines 20-34: energy delivery devices 12 can be hollow to receive a number of infusion mediums).
As to claim 5, Edwards discloses the device of claim 1 wherein the needle is straight (e.g., Fig. 1B, the energy delivery device 12 is straight).
With respect to claims 6 and 11, Edwards discloses the device of claims 1 and 2 wherein the needle is angled (e.g., Fig. 1, the tip of energy delivery device 12 is angled and column 8, lines 10-18: energy delivery device 12 is directed into the interior of the tongue at an angle of 60 to 90 degrees). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0192504 to Askew.
With respect to claim 4, Edwards discloses the device of claim 1 but does not expressly disclose that  the needle and cooling agent are configured to cause cooling of the oropharyngeal tissue to a temperature between -5°C and -25°C for one to thirty minutes. However, Askew, in a related art: cryosurgery to ablate target tissue by delivering low pressure cryogen (cooling agent) to the target tissue (e.g., paragraphs [0007] and [0010] of Askew), teaches that the temperature range for cryofrost to ablate/reduce tissue is approximately -10 degree C to approximately -90 degree C and the time period to achieve cryofrost depends on the tissue, but approximately 5 seconds to 2 minutes  or more is one time range provided (e.g., paragraph [0008] of Askew teaches a temperature range within the claimed range and a time period within the claimed time period). Accordingly, one of ordinary skill in art would have recognized the benefits of cooling the needle and the cooling agent to cause cooling of the oropharyngeal tissue of Edwards to a temperature between -10 degree C and 25 degree C for a time period from 1 to thirty minutes in view of the teachings of Askew. Consequently, one of ordinary skill in the art would have modified the device of Edwards using cryogenic fluid energy to ablate tissue so that the tissue is cooled to a temperature between -5 degree C  and -25 degree C for 1 to thirty minutes as Askew teaches that values within that claimed range were known to those skilled in the art, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards as applied to claims 1 and 2 above, and further in view of US Patent Application Publication No. 2003/0220674 to Anderson et al. (hereinafter referred to as “Anderson”).
Edwards discloses the device of claim 1, but does not expressly disclose that the cooling agent comprises water and glycerol. However, Anderson, in a related art: ablation of subcutaneous adipose tissue (e.g., page 10, Table 2, Site F: complete ablation of tissue at -22 degree C), teaches that the coolant agent may be saline, glycerol, alcohol, or water/alcohol mixtures (e.g., paragraph [0040] where glycerol is a naturally occurring alcohol - https://www.webmd.com/vitamins/ai/ingredientmono-4/glycerol ). Accordingly, one of ordinary skill in the art would have recognized the benefits of water and glycerol as the cooling agent to ablate tissue in view of the teachings of Anderson. Consequently, one of ordinary skill in the art would have modified the cooling agent of Edwards to be water and glycerol as such a cooling agent mixture was known to be effective ablating tissue to those skilled in the art as taught by Anderson, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,078,634. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘634 patent encompasses claims 1-2 of the instant invention and the temperature range of claim 4, and claim 10 encompasses claims 9-10 of the instant invention. With respect to the time period causing the cooling, it would have been obvious to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. With respect to the shape of the needle, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
  
Claims 1-2, 5-6, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,111,774. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘774 patent encompasses claims 1-2 of the instant invention. Claim 14 of the ‘774 patent encompasses claims 9-10 of the instant application. With respect to the shape of the needle in claims 5-6 and 11, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 1-2, 4-6, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,439,805 in view of Edwards. The ‘805 patent differs from the claims 1 and 12-15 of the instant application in that the applicator for receiving the cooling is not expressly claimed as a needle. However, Edwards, in a related art, teaches that a hollow needle can inject fluid into the oropharyngeal tissue when using cryogenic energy, the needle is straight and has an angled point and can be angled into the tissue, as discussed above. Thus, an applicator as a needle to apply cryogenic fluid was known to those skilled in the art and would have been an obvious choice of an applicator. With respect to the cooling agent being water and glycerol, claim 14 states: the cooling liquid comprises water and glycerine solution where “glycerine” is another term for glycerol (see google definition of glycerine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2008/0183164 to Elkins et al. is directed to subdermal cryogenic remodeling of adipose tissue (fat) using a tissue-penetrating cryogenic probe with a needle 14 with a sharpened end capable of piercing tissue and injecting cooling fluid to cause cooling of target tissue to a temperature between -5 degrees and -15 degrees (e.g., title and paragraphs [0059] and [0062] and Table 2 of Elkins).
	US Patent Application Publication No. 2011/0224761 to Manstein is directed to a method and apparatus for cooling biological tissue with a cooling unit for chilling a cooling agent and a needle coupled to the cooling unit for insertion into fatty tissue for injecting cooling fluid into the tissue (e.g., paragraphs [0031]-[0034]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792